      Case 1:20-cv-04970-MKV Document 44 Filed 02/14/21 Page 1 of 2
                                                       USDC SDNY
                                                       DOCUMENT
                                                       ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                           DOC #:
SOUTHERN DISTRICT OF NEW YORK                          DATE FILED: 

 VERTICAL AVIATION NO. 1 LLC,

                            Plaintiff,
                                                                      1:20-cv-04970-MKV
                           -against-
                                                                             ORDER
 THE GOVERNMENT OF THE REPUBLIC OF
 TRINIDAD AND TOBAGO,

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       On February 12, 2021, the Court held a telephonic hearing in connection with Plaintiff’s

motion for default judgment and Defendant’s opposition and request for vacatur of the default.

Counsel for all parties were in attendance. Counsel for Defendants appeared specially and

specifically reserved Defendant’s purported jurisdictional and sovereign immunity defenses.

       In accordance with matters discussed on the record at the hearing:

       IT IS HEREBY ORDERED that on or before February 19, 2021, the parties shall file any

motions alleging a conflict or seeking any relief with respect to the Court’s disclosure of its prior

work relationship with Ms. Linda H. Martin, counsel for Defendant.

       IT IS FURTHER ORDERED that Defendant’s motion for default judgment is DENIED

and the default is VACATED on condition that Defendant answer or otherwise respond to the

Complaint on or before March 15, 2021. It has long been emphasized by the Second Circuit that

“default judgments are disfavored, especially those against foreign sovereigns.” First Fid. Bank,

N.A. v. Gov’t of Ant. & Barb., 877 F.2d 189, 196 (2d Cir. 1989). Courts therefore “go to great

lengths to avoid default judgments against foreign sovereigns or to permit those judgments to be

set aside.” Id. Given that a default judgment is “the most severe sanction which the court may

apply,” in deciding whether to vacate a default, “all doubts must be resolved in favor of the party
                                                 1
          Case 1:20-cv-04970-MKV Document 44 Filed 02/14/21 Page 2 of 2




seeking relief from the [default] in order to ensure that to the extent possible, disputes are resolved

on their merits.” New York v. Green, 420 F.3d 99, 104 (2d Cir. 2005) (first quoting Cody v. Millo,

59 F.3d 13, 15 (2d Cir. 1995); then quoting Powerserve Int’l, Inc. v. Lavi, 239 F.3d 508, 514 (2d

Cir. 2001)). Here, while Defendant has been cavalier in not dealing with this litigation, the Court

cannot find that Defendant’s failure to respond was willful given the lead role of the Minister of

National Security in managing this litigation while he was charged with a central role in a relatively

small government battling the COVID-19 pandemic. [See ECF No. 37 at 1.] See Tverdy v. Metro

Auto Body Inc., No. 20-cv-3153 (BMC), 2020 WL 7343304, at *1 (E.D.N.Y. Dec. 14, 2020)

(internal quotation marks omitted) (noting that “a finding of willfulness is only appropriate where

there is evidence of bad faith or the default arose from egregious or deliberate conduct, and any

doubt about willfulness should be resolved in defendants’ favor” (quoting Addison v. Reitman

Blacktop, Inc., 272 F.R.D. 72, 76 (E.D.N.Y. 2010))).

       IT IS FURTHER ORDERED that Defendant answer or otherwise respond to the Complaint

on or before March 15, 2021.

       IT IS FURTHER ORDERED that on or before March 15, 2021, the parties shall file a joint

letter advising the Court of the status (not substance) of settlement negotiations.

       Failure to comply with deadlines or other terms of this Order may result in sanctions,

including preclusion or dismissal of claims or defenses.



SO ORDERED.
                                                       _________________________________
                                                       _ ______
                                                       __    ____________
                                                                        __________
                                                                        __      ____
                                                                                   _ ______
                                                                                   __    _ __
                                                                                            __
                                                                                            ___
Date: February 14, 2021                                MARY YKKAY
                                                                AY VYSKOCIL
                                                                    VYS
                                                                      Y KOCIIL
                                                                      YS
      New York, NY                                     United States
                                                              States District
                                                                        strict Judge
                                                                     Diist




                                                  2
